GREEN, Judge.
James Elders appeals an order that dismissed his motion for the trial court to conduct an in camera review of certain records pertinent to his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We treat this as a petition for writ of certiorari and grant the petition.
Elders was convicted of committing lewd and lascivious acts on children. In post-conviction proceedings, Elders alleged the existence of reports, which contain exculpatory evidence, in the possession of the Department of Children and Family Services, formerly the Department of Health and Rehabilitative Services. Specifically, Elders alleged that Shirley Williams, a Department investigator, conducted interviews in the case and had serious reservations regarding the children’s claims. In support of these allegations, Elders attached a report by another investigator, which references the Williams’ investigation. Although it appears that Elders has a clear right to obtain any report by Williams, see § 39.202(2)(e), Fla. Stat. (2000), and that the trial court has the authority to conduct an in camera inspection to determine the postconviction issues pending before it, see § 39.202(2)(f), the trial court has rebuffed Elders’ attempts to obtain a copy of the report or to have the trial court inspect it. We quash the order on review and direct the trial court to conduct an in camera inspection of the pertinent reports.
Petition granted; order quashed.
BLUE, C.J., and FULMER, J., Concur.